      Case: 1:20-cv-04212 Document #: 1 Filed: 07/16/20 Page 1 of 18 PageID #:1



                            UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 NICOLE GIANNINI, individually and
 on behalf of a class of similarly
 situated persons,                                  Case No. 1:20-cv-04212


                      Plaintiff,
         v.
                                                    JURY TRIAL DEMANDED
 FINANCIAL RECOVERY SERVICES,
 INC.,

                      Defendant.

                                    CLASS ACTION COMPLAINT

        NOW COMES, Plaintiff NICOLE GIANNINI, by and through here counsel, James

C. Vlahakis, and asserts a putative class action against Defendant FINANCIAL

RECOVERY SERVICES, INC.

    I. Parties, Jurisdiction and Venue

        1.       Plaintiff is a citizen of the State of Illinois and resides in this judicial

District.

        2.       Plaintiff has filed this civil action pursuant to the Fair Debt Collection

Practices Act (“FDCPA”), 15 U.S.C. §1692, et seq.

        3.       Defendant FINANCIAL RECOVERY SERVICES, INC. (“FRS”) is a Minnesota

corporation and its registered agent is C T Corporation System, 208 South LaSalle Street, Suite 814,

Chicago, Illinois, 60604.

        4.       FRS maintains a collection agency license issued by the State of Illinois.

        5.       FRS is a debt collector as defined by Section 1692a(6) of the FDCPA.

        6.       FRS routinely uses the United States Postal Service for the collection of

consumer debts and its principal purpose is the purchase of and collection of consumer


                                                      1
     Case: 1:20-cv-04212 Document #: 1 Filed: 07/16/20 Page 2 of 18 PageID #:2



debts.

         7.    FRS routinely collects defaulted consumer debts owed to original creditors

like Capital One Bank, N.A.

         8.    Subject matter jurisdiction exists pursuant to 28 U.S.C. §§1331 and 1337.

         9.    Venue is proper in this District pursuant to 18 U.S.C. § 1391(b) because

Plaintiff resides in this District and FRS routinely mails collection letters and envelopes

to addresses within this District for the purpose of collecting consumer debts.

         10.   Venue and personal jurisdiction exist in this District pursuant to U.S.C.

§§ 1391(b)-(c) and 1441(a) because FRS, as a corporation, is deemed to reside in any

judicial district in which it is subject to personal jurisdiction at the time the action is

commenced.

         11.   Venue is proper in this District pursuant to 18 U.S.C. § 1391(b) because

FRS is subject to personal jurisdiction within this District by virtue of the fact that it

has conducted significant and continuous debt purchase and collection activities within

this jurisdiction.

   II. Summary of the Purpose of the FDCPA

         12.   The introduction section of the FDCPA contains “Congressional findings”

and a “declaration of purpose”. 15 U.S.C. § 1692. In particular, § 1692 states as follows:

               (a) Abusive practices
               There is abundant evidence of the use of abusive, deceptive, and
               unfair debt collection practices by many debt collectors.
               Abusive debt collection practices contribute to the number of
               personal bankruptcies, to marital instability, to the loss of jobs,
               and to invasions of individual privacy.
               (b) Inadequacy of laws
               Existing laws and procedures for redressing these injuries are
               inadequate to protect consumers.
               (c) Available non-abusive collection methods



                                             2
     Case: 1:20-cv-04212 Document #: 1 Filed: 07/16/20 Page 3 of 18 PageID #:3



              Means other than misrepresentation or other
              abusive debt collection practices are available for the effective
              collection of debts.
              (d) Interstate commerce
              Abusive debt collection practices are carried on to a substantial
              extent in interstate commerce and through means and
              instrumentalities of such commerce. Even where
              abusive debt collection practices are purely intrastate in
              character, they nevertheless directly affect interstate commerce.
              (e) Purposes
              It is the purpose of this subchapter to eliminate
              abusive debt collection practices by debt collectors, to insure that
              those debt collectors who refrain from using
              abusive debt collection practices are not competitively
              disadvantaged, and to promote consistent State action to
              protect consumers against debt collection abuses.

       13.    One purpose of the FDCPA was to address “the use of abusive, deceptive,

and unfair debt collection practices by many debt collectors.” 15 U.S.C. § 1692(a).

       14.    In enacting the FDCPA, Congress determined that “[a]busive debt

collection practices contribute to” societal harms, include increasing “the number of

personal bankruptcies,” “marital instability,” “the loss of jobs,” and “invasions of

individual privacy.” 15 U.S.C. § 1692(a).

       15.    Congress determined that “[e]xisting laws … are inadequate to protect

consumers” and that “[m]eans other misrepresentation or other abusive debt collection

practices are available for the effective collection of debts.” 15 U.S.C. §§ 1692(b)-(c).

       16.    Accordingly, the FDCPA generally focuses on a debt collector’s conduct

without regard for the validity of the alleged debt because “[m]eans other than

misrepresentation or other abusive debt collection practices are available for the

effective collection of debts.” 15 U.S.C. § 1692(c).

       17.    The   FDCPA     protects   ethical   collectors   from   being   competitively

disadvantaged. 15 U.S.C. § 1692(e).



                                             3
     Case: 1:20-cv-04212 Document #: 1 Filed: 07/16/20 Page 4 of 18 PageID #:4



      18.     Consumers like Plaintiff a congressionally defined right to receive all

communications from a debt collector free from any false, misleading or unfair

statements.

      19.     The FDCPA creates substantive rights for consumers, and for this reason,

Plaintiff has standing to assert the below claims and obtain statutory damages. See,

e.g., Qualls v. T-H Prof’l& Med. Collections, Ltd., 2017 U.S. Dist. LEXIS 113037, at *8

(C.D. Ill. July 20, 2017) (“Courts in this Circuit, both before and after Spokeo, have

rejected similar challenges to standing in FDCPA cases.”) (citing “Hayes v. Convergent

Healthcare Recoveries, Inc., 2016 U.S. Dist. LEXIS 139743 (C.D. Ill. 2016)); Long v.

Fenton & McGarvey Law Firm P.S.C., 223 F. Supp. 3d 773, 777 (S.D. Ind. Dec. 9, 2016)

(“While courts have found that violations of other statutes … do not create concrete

injuries in fact, violations of the FDCPA are distinguishable from these other statutes

and have been repeatedly found to establish concrete injuries.”); Quinn v. Specialized

Loan Servicing, LLC, 2016 U.S. Dist. LEXIS 107299 *8-13 (N.D. Ill. Aug. 11, 2016)

(rejecting challenge to Plaintiff’s standing based upon alleged FDCPA statutory

violation); Lane v. Bayview Loan Servicing, LLC, 2016 U.S. Dist. LEXIS 89258 *9-10

(N.D. Ill. July 11, 2016) (“When a federal statute is violated, and especially when

Congress has created a cause of action for its violation, by definition Congress has

created a legally protected interest that it deems important enough for a lawsuit.”). See

also, Mogg v. Jacobs, 2016 U.S. Dist. LEXIS 33229, 2016 WL 1029396, at *5 (S.D. Ill.

Mar. 15, 2016) (“Congress does have the power to enact statutes creating legal rights,

the invasion of which creates standing, even though no injury would exist without the

statute,” (quoting Sterk v. Redbox Automated Retail, LLC, 770 F.3d 618, 623 (7th Cir.

2014)).




                                           4
     Case: 1:20-cv-04212 Document #: 1 Filed: 07/16/20 Page 5 of 18 PageID #:5



          20.      “[T]he receipt of a communication misrepresenting the character of the

debt (here, the amount owed) is the kind of injury that Congress sought to prevent

through the FDCPA. ‘Such an injury falls squarely within the ambit of what Congress

gave consumers in the FDCPA: ‘a legally protected interest in certain information about

debts,’ with ‘deprivation of information about one’s debt (in a communication directed

to the plaintiff consumer) a cognizable injury.’” Richardson v. Diversified Consultants,

2019 U.S. Dist. LEXIS 118786 *10-11 (N.D. Ill. July 17, 2019) (internal citations

omitted); Bernal v. NRA Grp., LLC, 318 F.R.D. 64, 72 (N.D. Ill. 2016) (holding that

Plaintiff had standing to challenge misleading communication sent to him because the

communication violated his “right to be free from such misleading communications”).

The above described misrepresentations may cause consumers to make incorrect

decisions about their finances or make payments to incorrect parties. See also, Oloko v.

Receivable Recovery Servs., 2019 U.S. Dist. LEXIS 140164 (N.D. Ill. Aug. 19, 2019);

Pierre v. Midland Credit Mgmt., Inc., 2017 WL 1427070, at *4 (N.D. Ill. Apr. 21, 2017);

Saenz v. Buckeye Check Cashing of Illinois, 2016 WL 5080747, at *1-2 (N.D. Ill. Sept.

20, 2016).

          21.      For these reasons, and to encourage consumers to bring FDCPA actions,

Congress authorized an award of statutory damages for violations. 15 U.S.C. § 1692k(a).

   III.         Defendant’s Actions Forming the Basis of this Civil Action

          22.      Plaintiff obtained credit (the “Subject Debt”) from Capital One Bank, N.A.

in the form of a Kohl’s branded Credit Card.

          23.      Plaintiff incurred the Subject Debt for personal and household expenses.

          24.      Plaintiff, thereafter, feel into difficult times financially and was unable to

pay off the Subject Debt.




                                                  5
      Case: 1:20-cv-04212 Document #: 1 Filed: 07/16/20 Page 6 of 18 PageID #:6



         25.      On information and belief, Plaintiff’s cardholder agreement with Capital

One Bank, N.A. does not contain an arbitration clause.

         26.      Accordingly, if Plaintiff’s cardholder agreement with Capital One Bank,

N.A. does not contain an arbitration clause, FRS cannot move to compel arbitration if

this civil action.

   IV.         Defendant’s Collection Efforts Relative to the Subject Debt

         27.      In an attempt to collect the Subject Debt, FRS mailed a collection letter to

Plaintiff dated June 8, 2020.

         28.      The June 8, 2020 collection letter listed Capital One Bank, N.A. (“Capital

One”) as both the “Current Creditor” and the “Original Creditor.”

         29.      The June 8, 2020 collection letter listed a “Total Balance Due” of $880.23.

         30.      Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3) because FRS

regarded Plaintiff as a “person obligated or allegedly obligated to pay” the Subject Debt.

         31.      The June 8, 2020 collection letter stated that “Payments are an option”.

         32.      The first line of the body of the June 8, 2020 collection letter started out

by saying “[a]s you have not resolved this account, we are extending you another option.”

         33.      The second line of the body of the June 8, 2020 collection letter stated “[i]n

an effort to allow you more time to get your finances in order, we will agree to accept

$25.00 for the next three months”.

         34.      The second line of the body of the June 8, 2020 collection letter stated “[a]t

the end of the three months the arrangement will be reviewed and hopefully you will be

able to pay the remaining balance in full.”

         35.      The June 8, 2020 collection letter contained three detachable payment

stubs above a line which stated “***Detach and return this portion of this notice with

your payment***”.


                                                 6
     Case: 1:20-cv-04212 Document #: 1 Filed: 07/16/20 Page 7 of 18 PageID #:7



       36.    Each of the three payment stubs stated “[b]alance due as of June 8, 2020:

$880.23.

       37.    The June 8, 2020 collection letter is a standard form/template letter

utilized by FRS.

       38.    All three of June 8, 2020 collection letter payment stubs state “Letter Code

Sent: 027.”

       39.    Plaintiff experienced stress, anxiety and worry when she read the June 8,

2020 collection letter because she was unable to afford the proposed payment plan and

because the collection letter did not state explain to her whether Defendant would offer

her another opportunity to “get your finances in order” by way of a three month, $25.00

per month payment option.

       40.    The June 8, 2020 collection letter did not include the phrase - we may,

but are not obligated to, renew this offer.

       41.    The June 8, 2020 collection letter did not include the phrase - we are not

obligated to renew this offer.

       42.    Defendant’s $25.00 payment proposal violated Sections 1692e, e(2), e(10)

and f of the FDPCA where the June 8, 2020 collection letter did not include the phrase

- we may, but are not obligated to, renew this offer.

       43.    Defendant’s $25.00 payment proposal violated Sections 1692e, e(2), e(10)

and f of the FDPCA where the June 8, 2020 collection letter did not include the phrase

- we are not obligated to renew this offer.

       44.    Defendant’s failure to include the phrase we may, but are not obligated to,

renew this offer caused Plaintiff to suffer stress, anxiety and worry with regard to

whether Defendant would offer her another opportunity to “get your finances in order”

by way of a three month, $25.00 per month payment option.


                                              7
        Case: 1:20-cv-04212 Document #: 1 Filed: 07/16/20 Page 8 of 18 PageID #:8



         45.   Defendant’s failure to include the phrase we are not obligated to renew

this offer caused Plaintiff to suffer stress, anxiety and worry with regard to whether

Defendant would offer her another opportunity to “get your finances in order” by way of

a three month, $25.00 per month payment option.

         46.   Plaintiff suffered real and concrete harm because Defendant

communicated with her in a manner prohibited by the FDCPA.

   V. Class Action Related Claims

         47.   The June 8, 2020 collection letter satisfies the numerosity element of FRCP

23(a)(1) because Defendant has plausibly mailed out well over 40 identically formatted

letters to consumers in this district.

         48.   The June 8, 2020 collection letter satisfies the elements of FRCP 23(a)(2)

and 23(a)(3) because the illegality of Defendant’s conduct is question of fact and law

that is typical and common to Plaintiff and the proposed class members.

         49.   Plaintiff satisfies FRCP 23(a)(4) because she will fairly and adequately

protect the interests of the proposed class members.

         50.   Plaintiff is represented by counsel who is well versed in consumer class

actions and the prosecution and defense of FDCPA class actions.

         51.   Plaintiff’s lead attorney (James C. Vlahakis) is an experienced consumer

class action litigator. For example, on May 15, 2018, Mr. Vlahakis was appointed to the

Steering Committee in a nationwide class action against Apple, Inc. See, In Re: Apple

Inc. Device Performance Litigation, 18-md-02827 (N.D. Cal. May 15, 2018) (Dkt. Entry

no. 99). After extended litigation, the parties proposed a $310 to $500 million dollar

settlement to the court which received preliminary on May 15, 2020) (Dkts. 415-16, 420,

429).




                                             8
     Case: 1:20-cv-04212 Document #: 1 Filed: 07/16/20 Page 9 of 18 PageID #:9



       52.    Before becoming a consumer rights attorney, Mr. Vlahakis worked at

Hinshaw & Culbertson for nearly twenty years, where he specialized in defending debt

collectors in class action litigation. As a former defense attorney, Mr. Vlahakis

understands the types of defenses that creditors and debt collectors typically raise in

TCPA class actions.

       53.    For example, in his former role as a defense attorney, Mr. Vlahakis

defeated a motion to certify a TCPA based class action in Jamison v. First Credit Services,

Inc., 290 F.R.D. 92 (N.D. Ill. Mar. 28, 2013), reconsideration denied, 2013 U.S. Dist.

LEXIS 105352 (N.D. Ill. July 29, 2013). In Pesce v. First Credit Services, Inc., 2012 U.S.

Dist. LEXIS 188745 (N.D. Ill. June 6, 2012), Mr. Vlahakis caused a previously certified

TCPA class action to be decertified after proving that the class representative had a

unique defense that ran against commonality and typicality.

       54.    Further, Mr. Vlahakis was lead plaintiff’s counsel in Preston v. Midland

Credit Management, Inc., 948 F.3d 776 (7th Cir. 2020) where the Seventh Circuit reversed

in part the district court’s order granting MCM’s 12(b)(6) motion to dismiss.

       55.    Plaintiff can satisfy FRCP 23(b)(3) because questions of law or fact common

to class members predominate over any questions affecting only individual members,

and that a class action is superior to other available methods for fairly and efficiently

adjudicating the controversy.

       56.    Plaintiff can also satisfy FRCP 23(b)(2) because Defendant has acted on

grounds that apply to the class so that final injunctive and/declaratory relief sought

below is appropriate relief respecting the proposed class as a whole.

   VI. Causes of Action

                                       Count I
          Individual Claim for Violations of Sections 1692e of the FDCPA



                                            9
    Case: 1:20-cv-04212 Document #: 1 Filed: 07/16/20 Page 10 of 18 PageID #:10



       57.      Plaintiff NICOLE GIANNINI realleges the above paragraphs as though fully

set forth herein.

       58.      Section 1692e of the FDCPA states that a “debt collector may not use any

false, deceptive, or misleading representation or means in connection with the collection

of any debt.”

       59.      Defendant’s June 8, 2020 collection letter constitutes a “false, deceptive,

or misleading representation or means in connection with the collection of any debt” to

the extent Defendant routinely renews the type of offer expressed on the face of the June

8, 2020 collection letter - without informing consumers that we may, but are not

obligated to, renew this offer.

         WHEREFORE, Plaintiff NICOLE GIANNINI respectfully requests that this

Honorable Court:

                a. declare that Defendant’s form collection letter violates Section
                   1692e of the FDCPA;

                b. enjoin Defendant from using the subject from collection letter;

                c. award Plaintiff statutory damages of up to $1,000; and

                d. award Plaintiff costs and reasonable attorney fees as provided
                   under 15 U.S.C. §1692k.

   Count II – Class Action Claims for Violations of Section 1692e of the FDCPA

       60.      Plaintiff NICOLE GIANNINI realleges the above paragraphs as though fully

set forth herein.

       61.      Section 1692e of the FDCPA states that a “debt collector may not use any

false, deceptive, or misleading representation or means in connection with the collection

of any debt.”

       62.      Defendant’s June 8, 2020 collection letter constitutes a “false, deceptive,

or misleading representation or means in connection with the collection of any debt” to


                                             10
    Case: 1:20-cv-04212 Document #: 1 Filed: 07/16/20 Page 11 of 18 PageID #:11



the extent Defendant routinely renews the type of offer expressed on the face of the June

8, 2020 collection letter - without informing consumers that we may, but are not

obligated to, renew this offer.

       63.    At least 40 persons with addresses from within this District were sent a

similar form collection letter by Defendant.

       64.    Defendant’s use of the above described form collection letter satisfies the

elements of typicality, commonality, predominance and superiority.

       65.    On information and belief, consumers may have paid their debts as a

result of Defendant’s above violations of the FDCPA.

       66.    Plaintiff will fairly and adequately represent the proposed class members

who are defined as follows:

              All persons with mailing addresses within this District who were
              mailed a form collection letter by Defendant similar to the subject
              collection letter identified as Letter 027.

       67.    The class period is limited to one year from the filing of this lawsuit or until

Defendant’s unlawful conduct ends.

       68.    The proposed class can be defined by Defendant’s records.

         WHEREFORE, Plaintiff NICOLE GIANNINI respectfully requests that this

Honorable Court:

              a. declare that Defendant’s form collection letter violated Section
                 1692e of the FDCPA;

              b. enjoin Defendant from using the subject form collection letter;

              c. award class members maximum statutory damages;

              d. award class members actual damages if they paid their debts
                 after receiving the subject form collection letter; and

              e. award Plaintiff costs and reasonable attorney fees as provided
                 under 15 U.S.C. §1692k.

                                         Count III

                                             11
    Case: 1:20-cv-04212 Document #: 1 Filed: 07/16/20 Page 12 of 18 PageID #:12



       Individual Claim for Violations of Sections 1692e(2)(A) of the FDCPA

       69.    Plaintiff NICOLE GIANNINI realleges the above paragraphs as though fully

set forth herein.

       70.    Section 1692e(2)(A) of the FDCPA prohibits a debt collector from making a

“false representation of — (A) the character, amount, or legal status of any debt”.

       71.    Defendant’s   June   8,   2020    collection   letter   constitutes   a   “false

representation” or the character and/or amount of the subject debt.

       72.    Defendant’s   June   8,   2020    collection   letter   constitutes   a   “false

representation” or the character and/or amount of the subject debt to the extent that

Defendant routinely renews the type of offer expressed on the face of the June 8, 2020

collection letter - without informing consumers that we may, but are not obligated to,

renew this offer.

       73.    Defendant’s   June   8,   2020    collection   letter   constitutes   a   “false

representation” or the character and/or amount of the subject debt to the extent that

the June 8, 2020 letter created a false sense of urgency toward Plaintiff and similarly

situated consumers.

        WHEREFORE, Plaintiff NICOLE GIANNINI respectfully requests that this

Honorable Court:

              a. declare that Defendant’s form collection letter violates Section
                 1692e(2)(A) of the FDCPA;

              b. enjoin Defendant from using the subject from collection letter;

              c. award Plaintiff statutory damages of up to $1,000; and

              d. award Plaintiff costs and reasonable attorney fees as provided
                 under 15 U.S.C. §1692k.

   Count IV – Class Action Claims for Violations of §1692e(2)(A) of the FDCPA




                                           12
    Case: 1:20-cv-04212 Document #: 1 Filed: 07/16/20 Page 13 of 18 PageID #:13



       74.    Plaintiff NICOLE GIANNINI realleges the above paragraphs as though fully

set forth herein.

       75.    Section 1692e(2)(A) of the FDCPA prohibits a debt collector from making a

“false representation of — (A) the character, amount, or legal status of any debt”.

       76.    Defendant’s     June   8,   2020   collection   letter   constitutes   a   “false

representation” or the character and/or amount of the subject debt.

       77.    Defendant’s     June   8,   2020   collection   letter   constitutes   a   “false

representation” or the character and/or amount of the subject debt to the extent that

Defendant routinely renews the type of offer expressed on the face of the June 8, 2020

collection letter - without informing consumers that we may, but are not obligated to,

renew this offer.

       78.    Defendant’s     June   8,   2020   collection   letter   constitutes   a   “false

representation” or the character and/or amount of the subject debt to the extent that

the June 8, 2020 letter created a false sense of urgency toward Plaintiff and similarly

situated consumers.

       79.    At least 40 persons with addresses from within this District were sent a

similar form collection letter by Defendant.

       80.    Defendant’s use of the above described form collection letter satisfies the

elements of typicality, commonality, predominance and superiority.

       81.    On information and belief, consumers may have paid their debts as a

result of Defendant’s above violations of the FDCPA.

       82.    Plaintiff will fairly and adequately represent the proposed class members

who are defined as follows:

              All persons with mailing addresses within this District who were
              mailed a form collection letter by Defendant similar to the subject
              collection letter identified as Letter 027.


                                            13
    Case: 1:20-cv-04212 Document #: 1 Filed: 07/16/20 Page 14 of 18 PageID #:14



       83.    The class period is limited to one year from the filing of this lawsuit or until

Defendant’s unlawful conduct ends.

       84.    The proposed class can be defined by Defendant’s records.

        WHEREFORE, Plaintiff NICOLE GIANNINI respectfully requests that this

Honorable Court:

              a. declare that Defendant’s form collection letter violated Section
                 1692e(2)(A) of the FDCPA;

              b. enjoin Defendant from using the subject form collection letter;

              c. award class members maximum statutory damages;

              d. award class members actual damages if they paid their debts
                 after receiving the subject form collection letter; and

              e. award Plaintiff costs and reasonable attorney fees as provided
                 under 15 U.S.C. §1692k.

                                      Count V
        Individual Claim for Violations of Sections 1692e(10) of the FDCPA

       85.    Plaintiff NICOLE GIANNINI realleges the above paragraphs as though fully

set forth herein.

       86.    Section 1692e(10) of the FDCPA prohibits debt collectors from using “any

false representation or deceptive means to collect or attempt to collect any debt”.

       87.    Defendant’s    June    8,   2020    collection   letter   false   constituted   a

representation or deceptive means to collect or attempt to collect the Subject Debt from

Plaintiff in violation of Section 1692e(10) of the FDCPA.

        WHEREFORE, Plaintiff NICOLE GIANNINI respectfully requests that this

Honorable Court:

              a. declare that the June 8, 2020 collection letter violates Section
                 1692e(10) of the FDCPA;

              b. enjoin Defendant MCM from using the June 8, 2020 collection
                 letter in conjunction with any future collection letters;


                                             14
    Case: 1:20-cv-04212 Document #: 1 Filed: 07/16/20 Page 15 of 18 PageID #:15



              c. award Plaintiff statutory damages of up to $1,000; and

              d. award Plaintiff costs and reasonable attorney fees as provided
                 under 15 U.S.C. §1692k.

Count VI – Class Action Claims for Violations of Section 1692e(10) of the FDCPA

       88.    Plaintiff NICOLE GIANNINI realleges the above paragraphs as though fully

set forth herein.

       89.    Section 1692e(10) of the FDCPA prohibits debt collectors from using “any

false representation or deceptive means to collect or attempt to collect any debt”.

       90.    Defendant’s     June   8,   2020    collection   letter   false   constituted   a

representation or deceptive means to collect or attempt to collect the Subject Debt from

Plaintiff in violation of Section 1692e(10) of the FDCPA.

       91.    At least 40 persons with addresses from within this District were sent a

similar form collection letter by Defendant.

       92.    Defendant’s use of the above described form collection letter satisfies the

elements of typicality, commonality, predominance and superiority.

       93.    On information and belief, consumers may have paid their debts as a

result of Defendant’s above violations of the FDCPA.

       94.    Plaintiff will fairly and adequately represent the proposed class members

who are defined as follows:

              All persons with mailing addresses within this District who were
              mailed a form collection letter by Defendant similar to the subject
              collection letter identified as Letter 027.

       95.    The class period is limited to one year from the filing of this lawsuit or until

Defendant’s unlawful conduct ends.

       96.    The proposed class can be defined by Defendant’s records.

        WHEREFORE, Plaintiff NICOLE GIANNINI respectfully requests that this

Honorable Court:

                                             15
    Case: 1:20-cv-04212 Document #: 1 Filed: 07/16/20 Page 16 of 18 PageID #:16



                a. declare that Defendant’s form collection letter violated Section
                   1692e(10) of the FDCPA;

                b. enjoin Defendant from using the subject form collection letter;

                c. award class members maximum statutory damages;

                d. award class members actual damages if they paid their debts
                   after receiving the subject form collection letter; and

                e. award Plaintiff costs and reasonable attorney fees as provided
                   under 15 U.S.C. §1692k.

                                        Count VII
             Individual Claim for Violations of Sections 1692f of the FDCPA

       97.      Plaintiff NICOLE GIANNINI realleges the above paragraphs as though fully

set forth herein.

       98.      Section 1692f of the FDCPA states that a “debt collector may not use unfair

or unconscionable means to collect or attempt to collect any debt.”

       99.      Defendant’s June 8, 2020 collection letter constitutes an unfair to collect

the Subject Debt to the extent Defendant routinely renews the type of offer expressed

on the face of the June 8, 2020 collection letter - without informing consumers that we

may, but are not obligated to, renew this offer.

        WHEREFORE, Plaintiff NICOLE GIANNINI respectfully requests that this

Honorable Court:

                a. declare that Defendant’s form collection letter violates Section
                   1692f of the FDCPA;

                b. enjoin Defendant from using the subject from collection letter;

                c. award Plaintiff statutory damages of up to $1,000; and

                d. award Plaintiff costs and reasonable attorney fees as provided
                   under 15 U.S.C. §1692k.

   Count II – Class Action Claims for Violations of Section 1692f of the FDCPA




                                             16
    Case: 1:20-cv-04212 Document #: 1 Filed: 07/16/20 Page 17 of 18 PageID #:17



       100.     Plaintiff NICOLE GIANNINI realleges the above paragraphs as though fully

set forth herein.

       101.     Section 1692f of the FDCPA states that a “debt collector may not use any

false, deceptive, or misleading representation or means in connection with the collection

of any debt.”

       102.     Defendant’s June 8, 2020 collection letter constitutes a “false, deceptive,

or misleading representation or means in connection with the collection of any debt” to

the extent Defendant routinely renews the type of offer expressed on the face of the June

8, 2020 collection letter - without informing consumers that we may, but are not

obligated to, renew this offer.

       103.     At least 40 persons with addresses from within this District were sent a

similar form collection letter by Defendant.

       104.     Defendant’s use of the above described form collection letter satisfies the

elements of typicality, commonality, predominance and superiority.

       105.     On information and belief, consumers may have paid their debts as a

result of Defendant’s above violations of the FDCPA.

       106.     Plaintiff will fairly and adequately represent the proposed class members

who are defined as follows:

                All persons with mailing addresses within this District who were
                mailed a form collection letter by Defendant similar to the subject
                collection letter identified as Letter 027.

       107.     The class period is limited to one year from the filing of this lawsuit or until

Defendant’s unlawful conduct ends.

       108.     The proposed class can be defined by Defendant’s records.

         WHEREFORE, Plaintiff NICOLE GIANNINI respectfully requests that this

Honorable Court:


                                               17
    Case: 1:20-cv-04212 Document #: 1 Filed: 07/16/20 Page 18 of 18 PageID #:18



             a. declare that Defendant’s form collection letter violated Section
                1692f of the FDCPA;

             b. enjoin Defendant from using the subject form collection letter;

             c. award class members maximum statutory damages;

             d. award class members actual damages if they paid their debts
                after receiving the subject form collection letter; and

             e. award Plaintiff costs and reasonable attorney fees as provided
                under 15 U.S.C. §1692k.



Plaintiff Demands a Jury Trial,

Respectfully submitted, on behalf of
Plaintiff NICOLE GIANNINI,

/s/James C. Vlahakis                       Dated: July 16, 2020
James Vlahakis
SULAIMAN LAW GROUP, LTD.
2500 South Highland Ave.,
Suite 200
Lombard, IL 60148
(630) 575 - 8181
Email: jvlahakis@sulaimanlaw.com




                                          18
